Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the communication filed on 9/6/2022.
	Claims 21-41 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Smith (US 2005/0132306)
Regarding claim 21, the prior art discloses:
An IC (title), comprising: 
a transistor (par 449, 644, 820) located on or over a semiconductor substrate  (transistor must be located/disposed/placed on/in/within or over a substrate/die/chip, cannot be up in the air, for Applicant information, see die/chip/semiconductor devices in one or more of par 3-4, 20-48, fig 1, 11, 39, 40, 43, 55, 61, 64…111-112); and 
interconnect lines connected to the transistor, the interconnect lines located at an interconnect level;
(interconnect lines inherent connected to transistor by metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines for the transistor to operate and inherently metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines must be located/disposed/routed/layout  at an interconnect/wiring level/layer. For Applicant information, this prior art also includes conductive interconnection, conductors, semiconductor lines, interconnection formation/structure, metal/copper interconnects, circuit wires (one or more of par 5-7, 10-17, 41, 279-288, 454-456, 619-620)); and
first and second local areas at the interconnect level (fig 21), the first local area (fig 21A) including a plurality of first fill geometries (dummy fill patterns) not directly connected to components of the IC  and the second local area (fig 21B) including a plurality of second fill geometries (dummy fill patterns)  not directly connected to components of the IC, the first fill geometries (dummy fill patterns in fig 21A) having a first size and the second fill geometries (dummy fill patterns in fig 21B) having a different second size.
(Claim 22) a third local area including a plurality of third fill geometries having a third size (see one or more of fig 2-4, 18, 22-24, 30, 36-37), wherein the third size is different from the first size and the second size.
(Claim 23) wherein the first local area and the second local area have a different fill density (fig 2-4, 21-23 show different density).
(Claim 24) wherein the first local area and the second local area have a same fill density (par 91).
(Claim 25) wherein the first fill geometries and the second fill geometries have a same pitch distance along a first axis of the IC and have a same pitch distance along a second orthogonal axis of the IC (fig 4, 21-23).
(Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (par 5, 13, 54, 122, 219, 222, 296, 297…456, 461, 532…655-656…742).
(Claim 27) wherein the first and second fill geometries have a square shape, a rectangular shape or a chevron shape (fig 2-4, 21-23).
Claims 28-33 (integrated circuit) and claim 34-41 (method of use) recite similar subject matter and are rejected for the same reason. For limitation STI, see one or more of par 48, 121, 218, 276, 278, 280, 439, 444, 457, 460, 649, 654, 813, 823.


Claims 21-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Borst (US 6,693,357)
Regarding claim 21, the prior art discloses:
An IC (abstract, col 1), comprising: 
a transistor located on or over a semiconductor substrate (fig 2); 
interconnect lines connected to the transistor, the interconnect lines located at an interconnect level; and 
(interconnect lines inherent connected to transistor by metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines for the transistor to operate and inherently metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines must be located/disposed/routed/layout  at an interconnect/wiring level/layer. For Applicant information, this prior art also includes conductive interconnection, conductors, semiconductor lines, interconnection formation/structure, metal/copper interconnects, circuit wires in abstract, background, summary and the figures)
first and second local areas at the interconnect level  (fig 2C, 5, 7), the first local area including a plurality of first fill geometries (dummy fill structures/features) not directly connected to components of the IC  and the second local area including a plurality of second fill geometries (dummy fill structures/features) not directly connected to components of the IC, the first fill geometries having a first size and the second fill geometries having a different second size (as shown in fig 2C, 5, 7)
(Claim 22) a third local area including a plurality of third fill geometries having a third size, wherein the third size is different from the first size and the second size (as shown in fig 2C, 5, 7)
(Claim 23) wherein the first local area and the second local area have a different fill density (as shown in fig 2C, 5, 7)
(Claim 24) wherein the first local area and the second local area have a same fill density (uniform planarization (abstract, field of invention, summary))
(Claim 25) wherein the first fill geometries and the second fill geometries have a same pitch distance along a first axis of the IC and have a same pitch distance along a second orthogonal axis of the IC (as shown in fig 2C, 5, 7)
(Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (col 1-2).
(Claim 27) wherein the first and second fill geometries have a square shape, a rectangular shape or a chevron shape (as shown in fig 2C, 5, 7)
Claims 28-33 (integrated circuit) and claim 34-41 (method of use) recite similar subject matter and are rejected for the same reason. For limitation STI, see col 3, 14.





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851